UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2015 Commission File Number: 001-34370 Progressive Waste Solutions Ltd. (Translation of registrant’s name into English) 400 Applewood Crescent 2nd Floor Vaughan, Ontario L4K 0C3 Canada (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F oForm 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o This Form 6-K is incorporated by reference into all outstanding Registration Statements of Progressive Waste Solutions Ltd. filed with the U.S. Securities and Exchange Commission. EXHIBIT LIST Exhibit Description PROGRESSIVE WASTE SOLUTIONS LTD. ANNOUNCES DATE FOR SECOND QUARTER 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: June 30, 2015 Progressive Waste Solutions Ltd. By: /s/ Loreto Grimaldi Name: Loreto Grimaldi Title: Senior Vice President, General Counsel and Secretary
